Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Ovedovitz (Reg. No. 45336) on 06/29/2022 12:30PM and 07/05/2022 11:30AM.
The application has been amended as follows:
In claim 1 line 4, add spot size to “with a laser beam having a spot size diameter…”
In claim 1 line 8-9, remove “in a width direction”
In claim 1 last line, remove “irradiating the laser beam to the glass film” and add “accumulation of heat-strain tensile forces during cooling, after irradiating the glass film.”

REASONS FOR ALLOWANCE
Claims 1, 3, 4, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3, 4, and 6, a primary reason why it is deemed novel and non-obvious over the prior art of record: Marjonovic et al (US-20150165548-A1) is that the reference fails to teach how to control the laser cutting step to generate a peeled material that is continuous (thread-like) with a helical shape by controlling the cut width/distance, laser output density, glass film thickness, and conveying speed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741